Opinion by
Richardson, J.
It was stipulated that the issue herein is the same in all material respects as that involved in United States v. Browne Vintners Co., Inc. (34 CCPA 112, C.A.D. 351) ; that the cases reported by the inspector as manifested, not found, were not in fact received by the importer; and that the applicable regulations have now been complied with. In accordance with stipulation of counsel and following the decision cited, the claim of the plaintiff was sustained to the extent that duty and internal revenue tax are not assessable upon the cases of merchandise, which were reported by the inspector as manifested, not found.